Citation Nr: 1626709	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-14 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for low back arthritis.

3.  Entitlement to service connection for sciatic nerve paralysis of the lower extremities.

4.  Entitlement to an increased rating for a right ankle disability, in excess of 20 percent prior to August 3, 2010; and in excess of 40 percent from August 3, 2010, to July 25, 2011; and in excess of 40 percent as of November 1, 2011.
 
5.  Entitlement to an increased rating in excess of 10 percent for right knee sprain with instability.
 
6.  Entitlement to an increased rating in excess of 10 percent for right knee arthritis with limitation of motion.
 
7.  Entitlement to an increased rating in excess of 10 percent for a left shoulder disability.

8.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Niki A. Fisher, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to December 1981, and from January 1989 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In March 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

An April 2010 rating decision assigned a temporary total rating for the service-connected left shoulder disability from July 28, 2009, to January 1, 2010, based on surgical or other treatment necessitating convalescence.  A June 2012 rating decision assigned a temporary total rating for the service-connected right ankle disability from July 26, 2011, to November 1, 2011, based on surgical or other treatment necessitating convalescence.  Therefore, the Board's consideration of the claims for higher ratings for the left shoulder and right ankle disabilities on appeal excludes those periods for which temporary total ratings were in effect.

A June 2011 rating decision assigned a higher 40 percent rating for a service-connected right ankle disability, effective August 3, 2010.  However, as higher ratings are available before and after August 3, 2010, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating for the service-connected right ankle disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2014, the Board remanded the claims on appeal with an additional claim for service connection for a right piriformis contracture.  A July 2015 rating decision granted service connection for a right piriformis contracture.  As the July 2015 rating decision is a full grant of that claim, that issue is no longer on appeal.

In May 2014, the Board also remanded a claim for service connection for a low back disability.  A July 2015 rating decision granted service connection for a low back strain, but specifically noted that service connection was not granted for a diagnosed low back arthritis disability.  As the July 2015 rating decision is a full grant of the claim for service connection for a low back strain, that issue is no longer in appellate status and is not before the Board.  The Board finds that a claim for service connection for low back arthritis, separate from the claim for service connection for a low back strain, is part of the properly appealed claim for a low back disability and is still on appeal.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran has been represented in this matter by Niki A. Fisher, Attorney at Law.  In May 2016, the Board issued a letter to the Veteran's representative at the most recent address of record, advising her that the Board had received the Veteran's claims file and advising her of the Veteran's legal rights.  The letter was returned to the Board as undeliverable.  The Board takes notice that the Veteran's representative has a website, www.nfisherlaw.com, containing a contact feature, listing her office at a location in Des Moines, Iowa, other than the most recent address of record.  As the Board is remanding all matters before it, the Board need not issue another letter regarding the Board's receipt of the file.  In order to insure that the Veteran is provided full representation in this matter, all future documents should be sent to the address of record noted on the representative's website unless an additional address is provided.  


REMAND

In a March 2015 VA medical opinion, a VA examiner explained why each of the Veteran's separate service-connected disabilities would not make the Veteran unable to secure or follow a substantially gainful occupation.  The examiner did not comment on the cumulative effect that all of the service-connected disabilities might have on potential employment.  In addition, the Veteran subsequently was granted service connection for additional disabilities, specifically a recurrent low back strain, a piriformis contracture, and limited flexion of the right thigh.  The examiner did not provide an opinion as to the effect those disabilities, acting alone or in concert, might have on employability.  A remand is necessary to schedule an examination to determine the effect of the service-connected disabilities on potential employment.

The Veteran has also reported serving in the National Guard from 1985 through 1987.  A remand is necessary to obtain any outstanding service medical records.  

In a July 2015 addendum to a July 2015 VA medical examination report, a VA examiner determined that the Veteran had a recurrent low back strain related to service.  The examiner also noted that the Veteran had a separately diagnosed low back arthritis condition.  The examiner opined that the arthritis disability was not related to the service-connected low back strain because low back strain did not cause arthritis.  The examiner did not opine as to whether the low back arthritis had been aggravated beyond its natural progression by the service-connected low back strain.  A remand is necessary to schedule an additional VA examination.  

Regarding the claim for sciatica of the right lower extremity, in a March 2015 VA medical examination report, a VA examiner determined that the Veteran had peripheral neuropathy caused by low back arthritis.  Subsequently, the RO determined that the March 2015 VA medical examination report was inadequate and an additional examination was necessary, apparently because VA examiners previously had found no evidence of peripheral neuropathy.  The Board notes that the lack of a previous diagnosis is not, in itself, proof that a disability does not presently exist.  However, in an additional July 2015 VA medical examination report, a different VA examiner determined that the Veteran did not have peripheral neuropathy related to the lower back.  As part of the back examination required by this remand, an additional examination should be provided to determine whether the Veteran has any neurologic disability of the lower extremities related to service or a service-connected low back disability.

Regarding the claim for service connection for a left knee disability, in a March 2015 VA medical examination report, a VA examiner diagnosed a normal left knee.  The VA examiner indicated that there had been no review of any imaging studies of the knee in making that conclusion.  However, a November 2005 VA X-ray report diagnosed left knee tricompartment degenerative arthrosis with chondrocalcinosis.  As the examiner indicated that the Veteran did not have a left knee disability while not addressing a previous diagnosis of record, a remand is necessary for an complete VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for information regarding any service in the National Guard from 1985 to 1987, to include the unit designation and dates of service.  Subsequently, request any outstanding service medical and personnel records from appropriate sources.  Any records obtained should be associated with the record.

2.  Then, schedule the Veteran for a VA examination with a medical doctor, other than the doctors who provided either the March 2015 or July 2015 VA medical examinations, to determine the etiology of the claimed low back arthritis, peripheral neuropathy of the lower extremities, and left knee disabilities, and the current severity of the service-connected low back strain.  The examiner must review the record and must note that review in the report.  In reviewing the record, the examiner must specifically note the August 2015 private examiner's opinion, opining that the Veteran's low back and left knee disabilities were related to an altered gait caused by a service-connected right ankle disability.  The examiner must note reasons for agreeing or disagreeing with that opinion in the report.  The examiner must also note the November 2005 VA X-ray report in which a VA examiner diagnosed left knee tricompartment degenerative arthrosis with chondrocalcinosis.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  Any required tests should be conducted.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that a low back arthritis disability is related to service or any incident of service, to include the recurrent low back strain noted in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a low back arthritis disability was caused by any service-connected disabilities, acting alone or in concert, to specifically include a right ankle disability, a right knee sprain resulting in instability, limitation of motion of the right knee, bilateral pes planus with bilateral plantar fasciitis, peripheral neuropathy of the bilateral feet related to a cold weather injury, a low back strain, a right piriformis contracture, or limited flexion of the right thigh?

(c)  Is it at least as likely as not (50 percent or greater probability) that a low back arthritis disability has been aggravated (permanently increased in severity beyond the natural progress) by any service-connected disabilities, acting alone or in concert, to specifically include a right ankle disability, a right knee sprain resulting in instability, limitation of motion of the right knee, bilateral pes planus with bilateral plantar fasciitis, peripheral neuropathy of the bilateral feet related to a cold weather injury, a low back strain, a right piriformis contracture, or limited flexion of the right thigh?

(d)  Is it at least as likely as not (50 percent or greater probability) that any neurologic disability of the lower extremities, unrelated to the service-connected peripheral neuropathy of the bilateral feet related to a cold weather injury, is related to service or any incident of service, to include the recurrent low back strain noted in service?

(e)  Is it at least as likely as not (50 percent or greater probability) that any neurologic disability of the lower extremities, unrelated to the service-connected peripheral neuropathy of the bilateral feet related to a cold weather injury, was caused by any service-connected disabilities, acting alone or in concert, to specifically include a right ankle disability, a right knee sprain resulting in instability, limitation of motion of the right knee, bilateral pes planus with bilateral plantar fasciitis, peripheral neuropathy of the bilateral feet related to a cold weather injury, a low back strain, a right piriformis contracture, or limited flexion of the right thigh?

(f)  Is it at least as likely as not (50 percent or greater probability) that any neurologic disability of the lower extremities, unrelated to the service-connected peripheral neuropathy of the bilateral feet related to a cold weather injury, has been aggravated (permanently increased in severity beyond the natural progress) by any service-connected disabilities, acting alone or in concert, to specifically include a right ankle disability, a right knee sprain resulting in instability, limitation of motion of the right knee, bilateral pes planus with bilateral plantar fasciitis, peripheral neuropathy of the bilateral feet related to a cold weather injury, a low back strain, a right piriformis contracture, or limited flexion of the right thigh?

(g)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability is related to service or any incident of service?

(h)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability was caused by any service-connected disabilities, acting alone or in concert, to specifically include a right ankle disability, a right knee sprain resulting in instability, limitation of motion of the right knee, bilateral pes planus with bilateral plantar fasciitis, peripheral neuropathy of the bilateral feet related to a cold weather injury, a low back strain, a right piriformis contracture, or limited flexion of the right thigh?

(i)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability has been aggravated (permanently increased in severity beyond the natural progress) by any service-connected disabilities, acting alone or in concert, to specifically include a right ankle disability, a right knee sprain resulting in instability, limitation of motion of the right knee, bilateral pes planus with bilateral plantar fasciitis, peripheral neuropathy of the bilateral feet related to a cold weather injury, a low back strain, a right piriformis contracture, or limited flexion of the right thigh?

(j)  In performing the examination to determine the severity of the service-connected low back strain, the examiner should report any limitation of range of motion of the low back, expressed in degrees, medically attributable to the service connection low back strain.  Make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the low back related to the low back strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the low back due to pain or any other symptoms related to the low back strain during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

3.  Then, schedule the Veteran for an examination with a medical doctor, other than the doctors who provided either the March 2015 or July 2015 VA medical examinations, to determine the severity of the service-connected disabilities on appeal, to specifically include the right ankle, right knee, and left shoulder disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must report the range of motion of the right ankle, left shoulder, and right knee, expressed in degrees.  The examiner must make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right ankle, left shoulder, or right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right ankle and right knee due to pain or any other symptoms during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability.

4.  Then, schedule the Veteran for a VA examination with a medical doctor, other than the doctors who provided either the March 2015 or July 2015 VA medical examinations, to ascertain the cumulative impact of the service-connected disabilities.  The examiner must review the claim file and must note that review in the examination report.  The rationale for all opinions should be explained.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities of a right ankle disability, scars of the right ankle, bilateral pes planus with bilateral plantar fasciitis, epicondylitis of the left elbow, right knee sprain, degenerative arthritis of the right knee, tinnitus, peripheral neuropathy of the bilateral feet, a left shoulder disability, status post removal of polyps from large intestine, low back strain, a psychiatric disability, right piriformis contracture, and limited flexion of the right thigh, without consideration of non-service-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with the current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.

5.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

